DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the continuous indexed conveyor belt, recited in claim 13 and the belt cleaning system, recited in claims 11 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim depends upon claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minard et al.
There is disclosed in Minard an automated grill system comprising: a food product dispensing system 55 for dispensing uncooked food product; a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Ochs.
	Minard, as discussed in the rejection above, discloses all of the claimed subject matter except the use of a non-continuous conveyor belt for moving uncooked and cooked food product.
	Ochs discloses that it is old and well known to provide a non-continuous conveyor belt 16, or a continuous belt 216 to move a product along a work space to varied operational positions.
.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Ochs as applied to claims above, and further in view of Stanger et al.
	Stanger discloses, in an automated grill assembly, the use of a staging system with multiple staging areas (fig. 17) for receiving diverse cooked food product.
	It would have been obvious to one skilled in the art to substitute the staging system of Minard, as modified by Ochs, with the staging system disclosed in Stanger, in order to allow collection of different food items in separated locations.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Stanger et al.
Stanger discloses, in an automated grill assembly, the use of a staging system with multiple staging areas (fig. 17) for receiving diverse cooked food product.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Ochs as applied to claims above, and further in view of Kot.
	Kot discloses that it is old and well known to make use of a cleaning system 66, 70 to clean debris from a food product positioning conveyor belt.
	It would have been obvious to one skilled in the art to provide the system of Minard, as modified by Ochs, with the belt cleaning system disclosed in Kot, in order to remove food product debris.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Kot.
Kot discloses that it is old and well known to make use of a cleaning system 66, 70 to clean debris from a food product positioning conveyor belt.
	It would have been obvious to one skilled in the art to provide the system of Minard with the belt cleaning system disclosed in Kot, in order to remove food product debris.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minard et al. in view of Ochs as applied to claims above, and further in view of Almblad (W0 2006/125058).
	Almblad discloses the use of a food handling system for dispensing food products to a cooking assembly, the system including a pair of flexible film strips to store a plurality of food products therebetween, and a pair of rotatable film strip take-up devices corresponding to the pair of flexible film strips.
	It would have been obvious to one skilled in the art to substitute the dispensing system of Minard, as modified by Ochs, with the dispensing system disclosed in Almblad, in order to store and dispense a previously prepared and shaped food item.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Rubio et al., Nelson, Baker et al., McGinley, Karpisek and Kowallis are cited for their disclosure of the state of the art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761